Title: From Thomas Jefferson to Anne Willing Bingham, 7 February 1787
From: Jefferson, Thomas
To: Bingham, Anne Willing



Paris Feb. 7. 1787.

I know, Madam, that the twelvemonth is not yet expired; but it will be, nearly, before this will have the honour of being put into your hands. You are then engaged to tell me truly and honestly whether you do not find the tranquil pleasures of America preferable to the empty bustle of Paris. For to what does that bustle tend? At eleven o’clock it is day chez Madame. The curtains are drawn. Propped on bolsters and pillows, and her head scratched into a little order, the bulletins of the sick are read, and the billets of the well. She writes to some of her acquaintance and receives the  visits of others. If the morning is not very thronged, she is able to get out and hobble round the cage of the Palais royal: but she must hobble quickly, for the Coeffeur’s turn is come; and a tremendous turn it is! Happy, if he does not make her arrive when dinner is half over! The torpitude of digestion a little passed, she flutters half an hour thro’ the streets by way of paying visits, and then to the Spectacles. These finished, another half hour is devoted to dodging in and out of the doors of her very sincere friends, and away to supper. After supper cards; and after cards bed, to rise at noon the next day, and to tread, like a mill-horse, the same trodden circle over again. Thus the days of life are consumed, one by one, without an object beyond the present moment: ever flying from the ennui of that, yet carrying it with us; eternally in pursuit of happiness which keeps eternally before us. If death or a bankruptcy happen to trip us out of the circle, it is matter for the buz of the evening, and is completely forgotten by the next morning.
In America, on the other hand, the society of your husband, the fond cares for the children, the arrangements of the house, the improvements of the grounds fill every moment with a healthy and an useful activity. Every exertion is encouraging, because to present amusement it joins the promise of some future good. The intervals of leisure are filled by the society of real friends, whose affections are not thinned to cob-web by being spread over a thousand objects.—This is the picture in the light it is presented to my mind; now let me have it in yours. If we do not concur this year, we shall the next: or if not then, in a year or two more. You see I am determined not to suppose myself mistaken. To let you see that Paris is not changed in it’s pursuits since it was honoured with your presence, I send you it’s monthly history. But this relating only to the embellishments of their persons I must add that those of the city go on well also. A new bridge, for example, is begun at the Place Louis Quinze; the old ones are clearing of the rubbish which encumbered them in the form of houses; new hospitals erecting; magnificent walls of inclosure and Custom houses at their entrance &c. &c. &c.—I know of no interesting change among those whom you honoured with your acquaintance, unless Monsr. de Saint James was of that number. His bankruptcy and taking asylum in the Bastile have furnished matter of astonishment. His garden at the Pont de Neuilly, where, on seventeen acres of ground he had laid out fifty thousand Louis, will probably sell for somewhat less money.—The workmen of Paris are making rapid strides towards English perfection. Would you believe that in the course  of the last two years they have learnt even to surpass their London rivals in some articles? Commission me to have you a Phaeton made, and if it is not as much handsomer than a London one, as that is than a Fiacre, send it back to me. Shall I fill the box with caps, bonnets &c? not of my own chusing, but—I was going to say of Mademoiselle Bertin’s, forgetting for the moment that she too is bankrupt. They shall be chosen then by whom you please; or, if you are altogether non plus-ed by her eclipse, we will call an assembleé des Notables to help you out of the difficulty, as is now the fashion. In short, honour me with your commands of any kind, and they shall be faithfully executed. The packets, now established from Havre to New York, furnish good opportunities of sending whatever you wish.
I shall end where I began, like a Paris day, reminding you of your engagement to write me a letter of respectable length, an engagement the more precious to me as it has furnished me the occasion, after presenting my respects to Mr. Bingham, of assuring you of the sincerity of those sentiments of esteem & respect with which I have the honour to be, dear Madam, your most obedient & most humble servt.,

Th: Jefferson

